Citation Nr: 0315062	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  94-48 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for liver 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than three years, 
including the period from December 1967 to November 1970.

By decision dated in January 1987, the Board of Veterans' 
Appeals (Board) denied the veteran's claims for service 
connection for heart disease and for an enlarged liver.  He 
subsequently sought to reopen his claims for service 
connection for these disabilities.  By rating decision dated 
in May 1994, the Regional Office (RO) denied service 
connection for heart and liver disease on a direct basis as 
well as concluding that they were not secondary to exposure 
to Agent Orange.  When this case was previously before it in 
August 1996, the Board denied service connection for heart 
and liver disease solely on the basis that these disorders 
were not related to Agent Orange exposure.  In addition, the 
Board remanded the issues of service connection for heart 
disease and liver disease on a direct basis for adjudication 
of whether new and material evidence has been submitted to 
reopen these claims.  

The Board again remanded the case in May 1999.  At that time, 
the RO was directed to advise the veteran again that his 
claims folder had been lost and he was to be afforded the 
opportunity to submit medical records.  In addition, the RO 
was to attempt to obtain specified records.  


FINDINGS OF FACT

1.  By decision in January 1987, the Board denied service 
connection for heart disease.

2.  The evidence added to the record since the January 1987 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for heart disease.

3.  By decision in January 1987, the Board denied service 
connection for liver disease.

4.  The evidence added to the record since the January 1987 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for liver disease.

CONCLUSIONS OF LAW

1.  The January 1987 decision of the Board that denied 
service connection for heart disease is final and new and 
material evidence has not been received to reopen the claim 
for service connection.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to August 
29, 2001); 38 C.F.R. § 20.1100 (2002).

2.  The January 1987 decision of the Board that denied 
service connection for liver disease is final and new and 
material evidence has not been received to reopen the claim 
for service connection.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to August 
29, 2001); 38 C.F.R. § 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  
Specifically, in the January 1999 supplemental statement of 
the case the RO advised the veteran of the basis for the 
denial of his claim and what new and material evidence was 
needed to reopen his claim.  In the April 2003 supplemental 
statement of the case the RO again advised the veteran of the 
basis of the denial and what new and material evidence was 
needed to reopen his claim.  By letter dated in October 2001, 
the veteran was apprised of the pertinent provisions of the 
VCAA and of that evidence he needed to submit and the 
development the VA would undertake.  The correspondence 
reflects that the appellant's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes the veteran's 
claims folder was lost and a rebuilt folder has been 
compiled.  The veteran has been given the opportunity to 
submit any relevant records in his possession, and the RO 
tried to obtain VA medical records.  The appellant has not 
indicated that there is any additional 


evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the appellant by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

As noted above, by decision dated in January 1987, service 
connection for heart disease and for an enlarged liver was 
denied by the Board.  The veteran was afforded a copy of each 
of these decisions.  The evidence set forth in those 
decisions is summarized as follows.  

No pertinent abnormalities were reported on the entrance 
examination.  Blood pressure was 126/74.  The service medical 
records disclose that the veteran was admitted to a hospital 
in December 1968 for probable gastroenteritis.  He was found 
to be anemic.  He was treated and was evacuated to another 
hospital in Japan in January 1969.  The diagnoses were acute 
hemolytic anemia, cause unknown, improved; chronic 
hereditary, hemolytic state, with superimposed hemolytic 
crisis, not proven; and gastroenteritis.  

A hospital narrative summary from a military hospital in 
Japan shows that the veteran was admitted in January 1969.  
The history report was that he had presented about one month 
earlier with the chief complaint of abdominal cramps and 
diarrhea.  The abdominal pain was associated with nausea and 
vomiting.  He had been hospitalized in Vietnam and found to 
be icteric as well as anemic.  There was a question of blood 
disease in his mother.  On physical examination, blood 
pressure was 130/70.  The heart was unremarkable.  An 
examination of the abdomen showed no organomegaly.  The 
spleen was not palpable.  He was asymptomatic during the 
hospital course and had no problems.  He was discharged to 
duty with a profile for no assignment to areas where malaria 
prophylaxis was required.  The diagnosis was anemia from 
taking antimalarial drugs.  

On the separation examination in August 1970, a clinical 
evaluation of the heart, vascular system, abdomen and viscera 
was normal.  Blood pressure was 104/68.  A chest X-ray study 
was normal.

Private medical records submitted by the veteran disclose 
that when he was seen in December 1972, blood pressure was 
130/80 and that the heart and abdomen were negative.  

Received in August 1976 were records from a private physician 
that revealed that the veteran complained of epigastric 
distress and nocturnal chest pains in December 1972.  An 
examination showed that the heart and abdomen were normal.  
Blood pressure was 130/80.  An electrocardiogram was within 
normal limits.  The diagnosis was probably resolving 
gastroenteritis.

A VA general medical examination was conducted in September 
1976.  On examination of the cardiovascular system, there 
were no murmurs, thrills, gallops or pericardial rubs.  There 
was marked sinus bradycardia.  Blood pressure was 130/70.  
Further examination of the digestive system showed a flat and 
soft abdomen with no masses or organomegaly.  There was no 
pain or scars.  The spleen was not palpable.  An examination 
of the endocrine system was normal.  An electrocardiogram 
revealed the presence of nonspecific ST-T waves.  There was a 
normal axis.  A chest X-ray study revealed no significant 
abnormalities.  The diagnoses included hemolytic anemia due 
to antimalarial medication; sinus bradycardia; and normal 
axis and nonspecific ST-T waves, by electrocardiogram.  

On VA examination in May 1980, a chest X-ray study revealed 
that the heart was normal in size and shape.

Records from the Shore Memorial Hospital disclose that the 
veteran was admitted in July 1983 through the emergency room 
and was found to be in heart block.  He had incomplete 
atrioventricular dissociation and also ventricular escapes.  
The history reported was to the effect that the veteran had 
always felt well and had been quite active physically.  It 
was also indicated that about three weeks earlier, he had an 
upper respiratory infection with some fever and myalgia, and 
since then had not felt well and had some chest discomfort.  
On examination, blood pressure was 160/60.  The heart showed 
a Grade II apical systolic murmur.  The diagnostic 
impressions were heart block; rule out myocarditis; and rule 
out rheumatic fever.  

A medical statement dated in September 1983 was received from 
a private physician.  It was reported that the veteran had 
been under his care since July, at which time he presented a 
chief complaint of dizziness and weakness.  An 
electrocardiogram showed that his heart rate was extremely 
slow and evidence of a heart block.  Due to the slow heart 
rate, a pacemaker was placed, and the veteran's heart rhythm 
did not return to normal after two weeks.  Subsequently, a 
permanent pacemaker was implanted.  The physician stated that 
at that time, it was felt that there had been a good chance 
that the veteran's heart arrhythmias would be corrected, but 
that was unpredictable.  The doctor pointed out that based on 
subsequent electrocardiograms, the veteran's heart rhythm 
became totally normal.  He further stated that the veteran 
was totally capable of continuing all his physical activities 
and performing all his work-related activities.  

In a statement dated in October 1983, a private physician 
reported that he had examined the veteran that month and 
reviewed his past medical history and the chart from Shore 
Memorial Hospital.  The physician stated that the veteran's 
heart rate had returned to normal physiologic ranges, and 
that the pacemaker was nonfunctional.  He found no reason why 
the veteran could not return to full duty.  He also indicated 
that whether a heart block would return in the future was 
unknown, but that with the backup of the pacemaker, it should 
offer absolutely no problem in the veteran performing his 
full physical duties as a police officer.

The additional evidence 

Some of the evidence summarized below is contained in the 
August 1996 Board decision.



A chest X-ray study in July 1983 revealed cardiomegaly.

On VA examination in December 1991, the veteran complained of 
repeated attacks of atrial fibrillation.  The diagnoses were 
heart disease with a history of paroxysmal atrial 
fibrillation, status post pacemaker implantation, status 
questionable and progress questionable; and history of 
hepatomegaly, with liver function within normal limits.  

Private medical records dated from 1983 to 2000 have been 
associated with the claims folder.  An operation report from 
1983 discloses that the veteran developed viral myocarditis 
with heart block.  A statement dated in July 1993 shows that 
a private physician related that he had seen the veteran for 
an evaluation for severe paroxysmal atrial fibrillation.  An 
echocardiogram was normal.  The examiner suspected that the 
veteran had a conduction system disease without any evidence 
of heart disease, i.e., originally complete heart block and 
now paroxysmal atrial fibrillation.  A liver profile in 
December 1998 was within normal limits, and hepatic function 
was within normal limits in June 2000.  No organomegaly was 
noted on an examination by a private physician in June 1999.

In a statement dated in June 2000, a private physician 
reported that the veteran had a history of complete heart 
block and paroxysmal atrial fibrillation.  It was indicated 
that the veteran had a heart murmur for a time.  He described 
the episode in 1983 when he developed complete heart block 
and was hospitalized for thirty days.  Following the 
implantation of a permanent pacemaker at that time, the heart 
block apparently cleared up.  It was further noted that years 
later he developed paroxysmal atrial fibrillation.  He had 
been treated with a variety of different medications without 
success.  On examination, the abdomen was soft with normal 
active bowel sounds, no masses, tenderness or abdominal 
aortic aneurysm was felt.  A review of an electrocardiogram 
reportedly showed sinus bradycardia, first degree A-V block 
and minimal intra-atrial conduction abnormality.  Liver 
function was normal.  The impression was that the veteran had 
a history of complete heart block that might be secondary to 
Lyme disease, given the clinical history, permanent pacemaker 
for complete heart block as well as paroxysmal atrial 
fibrillation.  

Analysis 

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (The provisions of 38 C.F.R. § 3.156, which 
define new and material evidence, were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,629.)  Under the standard in effect in the 
appellant's case, newly received evidence may be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for heart 
disease and for liver disease is the Board's January 1987 
decision.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at the time of the 
January 1987 Board decision, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

As noted above, the veteran's service medical records are not 
available.  In addition, the veteran's claims folder was lost 
and a rebuilt folder has been assembled.  In cases such as 
these, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 91992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the appellant's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The evidence submitted since the Board's determination of 
January 1987 includes private medical records dated from 1983 
to 2000.  These records primarily reflect treatment many 
years after service for atrial fibrillation.  There is no 
indication in 


any of the records of any treatment for liver disease.  
Indeed, hepatic function was normal as recently as June 2000.  

The Board acknowledges that the veteran asserts that service 
connection is warranted for heart disease and for liver 
disease.  Since it has not been established that he is a 
medical expert, the veteran is not competent to express an 
authoritative opinion regarding either the veteran's medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
medical evidence nor the lay evidence provides a basis on 
which it may be concluded that the additional evidence is new 
and material so as to reopen the claims for service 
connection for heart disease or liver disease.  There is no 
competent medical evidence demonstrating that the veteran has 
heart disease that was present in service or within one year 
thereafter, or that he currently has liver disease.  In this 
regard, the Board points out that in order to constitute new 
and material evidence in this case, the evidence must show 
that the veteran's current heart disease, which was first 
documented many years after service, was related to his 
period of service.  As discussed above, this was also 
explained to the veteran in the supplemental statements of 
the case provided to him by the RO.  No such medical opinion 
has been submitted in this case.  Similarly, there is no 
competent medical evidence establishing that the veteran has 
either heart disease or liver disease that is related to 
service.  

In summary, the Board finds that the evidence submitted since 
the Board's determination of January 1987, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claims for service 
connection for heart disease and liver disease.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for heart 
disease, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for liver 
disease, the appeal is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

